Brady, J.
The learned justice in the court below overruled the demurrer to the complaint upon the proposition that on the facts stated the court had jurisdiction to award the plaintiff such damages as he might have sustained by the wrong alleged to have been done by the defendant, and this upon the concession that the equitable relief solicited could not be afforded for the reason that this court had not jurisdiction arising from the facts stated to grant it. It thus appears that the question of equitable jurisdiction was not subjected to any formal examination. The cases upon which the counsel for the appellant chiefly relies to sustain his contention that this court has ño jurisdiction in actions of this character, viz., Howell v. Railroad Co., 51 Barb. 378, and Redmond v. Manufacturing Co., 13 Abb. Pr. (N. S.) 332, are, however, overruled in the case of ProutyY. Railroad Co., lHun, 655, (decided in this department,) in which it was stated in the course of the opinion, speaking of the section of the Code relating to the subject: “This is a broad and unqualified provision, containing nothing justifying the restriction placed upon it by the special term in deciding the case of Howell v. Railroad Co.,” just mentioned. The language of the section declared that an action might be maintained by a resident of the state against a corporation created by or under the laws of any other state, government, or country, for any cause of action; and this was regarded as sufficiently comprehensive to include actions like the one in hand. Ives v. Smith, 3 N. Y. Supp. 645. The case of Boardman v. Railway Co., 84 N. Y. 157, has no application to the case thus presented, for that that company was declared, as a result of its consolidation, to be a domestic corporation in an action brought against it. Sage v. Railway Co., 70 N. Y. 220. It is not necessary for the purposes of this case to question the accuracy of the decision in Prouty v. Railroad Co., supra, inasmuch as the court of appeals lias not yet reversed it, or doubted its propriety. It must be assumed, therefore, that the court below, if an examination had been made, would have arrived at the result herein declared, and maintained the jurisdiction of this court to grant the equitable relief asked for in this action. It does not seem necessary to give any extended consideration to the second ground of demurrer, alleging a defect of parties in the omission to include the Pottsville & New York Railroad Company, or the directors or managers thereof, after the dissolution of that company had taken place, for the reason that the merger and consolidation of that company into the defendant company is alleged and admitted, and not only admitted, but that such merger and consolidation was duly authorized by the laws of Pennsylvania, of which state both corporations were creations. The defendant company included the Pottsville & New York Company, and as the result the latter company was dissolved, and ceased to have any legal existence, as alleged in the complaint and admitted by the demurrer. This conclusion renders it necessary to affirm the judgment of the court below. All concur.